Citation Nr: 0332748	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right foot injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965, with additional periods of active and inactive duty for 
training.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which declined to reopen the veteran's 
claim for service connection for residuals of a right foot 
injury on the basis of new and material evidence. 

The Board notes that the Board issued a prior final decision 
in this case in January 1998.  Subsequently, the RO in a 
November 1998 rating decision denied the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the right foot, claimed as arthritis of the right foot on 
the later invalidated well-grounded standard.  It appears 
that the RO reopened the veteran's claim at that time, which 
was identified as a June 1998 submission, and then proceeded 
to conduct a de novo review of the veteran's claim, 
concluding that it was not well grounded.  Although the 
veteran expressed disagreement with that determination by 
letter dated in December 1998, it appears that no statement 
of the case was issued by the RO on this matter.  Following 
the exchange of a series of letters between the RO and the 
veteran, by letter dated in July 1999, the RO informed the 
veteran, in pertinent part, that it could take no action 
based on the veteran's recent submission, and that in order 
to reopen his claim, he need to submit new and material 
evidence although a notice of disagreement clearly had been 
submitted by the veteran.  Following a December 1999 
submission by the veteran, the RO then issued the May 2000 
rating decision which found that new and material evidence 
adequate to reopen the veteran's claim has not been received, 
and the current appeal ensued.  Based on the foregoing and in 
light of recent changes in the law, the Board has identified 
the Board's January 1998 decision as the most recent prior 
final denial in this matter.  See VAOPGCPREC 03-2001; see 
also Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In a November 2002, letter the veteran contends that he has a 
lung disorder due to in-service exposure to asbestos.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A January 1998 Board decision denied service connection 
for residuals of a right foot injury, including arthritis.

2.  The evidence received since the January 1998 Board 
decision, by itself or in conjunction with the previously 
considered evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A January 1998 Board decision that denied service 
connection for residuals of a right foot injury, including 
arthritis, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the January 1998 Board 
decision is new and material, and the claim for service 
connection for residuals of a right foot injury is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1105, 3.159 (2003); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
right foot injury.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service, including injuries incurred during a 
period of active duty for training.  See 38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(c), 3.303(a) (2003).  
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

In January 1998, the Board denied the veteran's claim for 
service connection for residuals of a right foot injury, to 
include arthritis.  At that time, the Board noted that the 
veteran's service medical records revealed a contusion of the 
right foot in January 1979 while on active duty for training.  
The veteran apparently struck his right foot with a 
sledgehammer, which resulted in pain and swelling of the 
right foot.  X-ray examination, however, revealed no 
fracture.  The impression was contusion.  The Board also 
pointed out in its January 1998 decision that the veteran 
sustained a non-service injury in October 1981 when he 
dropped a block on his right foot.  The Board denied the 
veteran's claim on the basis that his current arthritic 
condition of the right foot was related to the non-service 
injury.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In 1998, the veteran attempted to reopen his claim for 
service connection for residuals of a right foot injury on 
the basis of new and material evidence.  As noted in the 
Introduction, it appears that the claim was reopened and 
denied as not well grounded by the RO in a November 1998 
decision.  Although the veteran expressed disagreement with 
that decision by letter dated in December 1998, no statement 
of the case was issued at that time.  However, in light of 
recent changes in the law, the Board finds that the most 
recent prior final decision in this case is the January 1998 
Board decision.  See VAOPGCPREC 03-2001; see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  When a claim to reopen is presented, a two-step 
analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
January 1998 Board decision indicates that the January 1979 
service injury could have contributed to the veteran's 
current right foot disability.  In a September 1999 
outpatient treatment record, a VA physician stated that the 
veteran's right foot pain was consistent with degenerative 
arthritis.  The physician then provided the following 
opinion:  "[The veteran] gives the history of being hit on 
[his right] foot with a sledge hammer in 1979.   An injury 
such as this could have contributed to the present 
findings."  

This record is new because it was not in existence at the 
time of the January 1998 Board decision.  This record is also 
material, as it indicates that the veteran's current right 
foot disability may be partially related to the 1979 service 
injury.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  Accordingly, the claim for service 
connection for residuals of a right foot injury is reopened. 

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required.  This is discussed in the REMAND below.  The Board 
notes that the primary reason for remand is that additional 
development is warranted pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Although that due process concern also applies to 
the question of whether new and material evidence has been 
submitted to reopen the claim, the Board's favorable 
resolution of that question mitigates any due process issues.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a right foot 
injury, and, to this extent only, the appeal is granted.


REMAND

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  In this 
case, the Board finds that additional development is required 
under the VCAA with respect to the veteran's claim for 
service connection for residuals of a right foot injury.

As noted above, the veteran injured his right foot in 1979 
while on active duty for training.  The veteran unfortunately 
sustained a second injury to his right foot in 1981 after 
service.  A VA physician recently indicated that the 
veteran's symptoms in his right foot are related to 
degenerative arthritis.  However, the physician also 
indicated that the 1979 service injury "could have 
contributed to the present findings."

In light of the foregoing, the Board finds that the veteran 
should be scheduled to undergo a VA orthopedic examination to 
determine whether any current right foot disorder is in any 
way related to the 1979 injury while on active duty for 
training.  See 38 U.S.C.A. § 5103A(d) (West 2002) (In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim); see also Charles v. Principi, 16 Vet. App. 
370 (2002),

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right foot 
disability.  The examiner should review 
the claims file, including a copy of this 
remand as well as the service medical 
records.  The examiner should state 
whether it is at least as likely as not 
(i.e. is there at least a 50 percent 
probability) that any current right foot 
disorder is etiologically related to the 
January 1979 injury while on active duty 
for training.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  The 
RO must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



